On Motion for Rehearing.
MORROW, P. J.
Appellant contends that the special charges refused should be considered notwithstanding there was no exception taken to their refusal at the time of the trial. The distinction between the practice in civil and criminal cases grows out of the different statutory provisions.' These are pointed out in Linder’s Case, 94 Tex. Cr. R. 316, 250 S. W. 703 (rehearing, page 322 [250 S. W. 706]). An attempt was also made in that case to state the reasons underlying the distinction. In the present instance, in declining to consider the special charges, this court but followed the mandate of the Legislature. See article 666, C. C. P. 1925; Vernon’s C. C. P. vol. 2, p. 334, note 59, and cases cited.
The motion is overruled.